Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s amendment filed 02/14/2022. The previously noted claim objections are overcome.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 6 – 7 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0380713 (“Kimura”) in view of U.S. Pub. No. 2016/0104873 (“Smythe”).
Regarding claim 1, Kimura discloses a battery module (1) comprising: module terminals (P and N); a battery cell group including a plurality of battery cells (10); and a plurality of bus bars (31, 32) connecting the plurality of battery cells of the battery cell group and connecting the battery cell group with the module terminals (see Fig. 1),
at least one of the plurality of bus bars having a fuse (32b, see [0085] – [0086]),
the battery module having a space below the fuse and the space allowing a molten form of the fuse to fall (see the space below the fuse members in the Y direction, as seen in Fig. 1).
Kimura does not disclose the battery cells in series with each other. However, Smythe teaches a battery cell group (120) and bus bars (24), where the bus bars are arranged to interconnect the batteries of the group so that the batteries are in a series connection (see [0098] and Fig. 5) by providing a plurality of bus bars arranged across the connection terminals to create a series connection. It would have been obvious to provide bus bars as taught by Smythe to connect batteries in series, because the series connection will enable the module system to flexibly output current and voltage as required by a user.
Regarding claim 2, Kimura discloses a housing (101) that holds the plurality of battery cells (10), and
the space is defined by at least one of the plurality of battery cells and the housing (the space is defined by empty space between 10 and an exterior wall of 100).
Regarding claim 3, Kimura discloses wherein the bus bars has a pair of connections (32a and 32b) having flat faces (see Fig. 5) and a bent (the portions between 32a and 32b) located between the pair of connections (see Fig. 5) and bent in a direction intersecting the connections (bent at least in Z direction, see Fig. 5).
Regarding claim 4, Kimura discloses the fuse disposed at the bent (the bridge of the first bent and the bridge of the second bent are connected via the fuse, see [0085] – [0086]).
Regarding claim 6, Kimura discloses wherein the fuse is disposed at the connections (see 323b and 321b which abut the connection portions, and see [0085] – [0086]).
Regarding claim 7, Kimura discloses wherein the housing (101) has a supported face (face on the right facing outward and rightward as seen in Fig. 1) that is supported by an external mechanism (102), and
the connections are parallel to the supported face (the flat connection portions run parallel to the flat face on the right of housing 101).
Regarding claim 10, Kimura discloses wherein the fuse is a part having a smallest volume in a current path of the bus bar (see [0085] – [0086]).
Regarding claim 11, Kimura discloses wherein the battery cell group includes the battery cells (10) that are stacked in a thickness direction (Y direction, see Fig. 1), and
the module terminals (P and N) are disposed at both ends (left and right ends) of the battery cell group in a stacking direction of the battery cells (terminals P and N are at left and right ends of the cell group and are also situated along stacking direction Y).
Kimura does not disclose the battery cells as each having a flattened rectangular shape. However, Smythe teaches battery cells in a pack, where the cells are either cylindrical or flattened rectangles (see Fig. 2A and 2B), with bus bars (24a and 24b) attached to the terminals (see Figs. 2A and Fig. 2B). As Smythe teaches the shapes as obvious alternatives, it would have been obvious to make the battery cells of Kimura rectangular, resulting in the bus bars of Kimura aligned with the cell terminals on a top face of each battery and thus the space between a housing and each battery terminal being defined by the space between the terminals and the face opposed to the top of the rectangular battery, because rectangular batteries tend to have higher capacity than cylindrical batteries, making the battery module carry more energy. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Smythe, as discussed above, and further in view of U.S. Pub. No. 2013/0175071 (“Shiba”).
Regarding claim 9, Kimura does not disclose wherein at least one of the bus bars includes a clad material including a copper part made of copper and an aluminum part made of aluminum that are bonded, and the fuse is disposed at the aluminum part.
However, Shiba teaches a busbar (10), where the busbar is plate like (see at least the abstract) and is formed of a clad material including a copper part (4) made of copper and an aluminum part (2) made of aluminum that are bonded (2 and 4 are clad rolled and bonded together, see Figs. 1 – 2 and the abstract). It would have been obvious to make the bus bar of Kimura out of copper and aluminum as taught by Shiba, resulting in portion 32b being disposed at the aluminum part because 32b is an integral formation formed out of the aluminum/copper bus bar, because the aluminum/copper bus bar exhibits superior corrosion resistance.
Response to Arguments
Applicant argues that Kimura does not disclose batteries connected in series. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for allowance for claims 5 and 8 can be found in the action mailed 12/3/2021.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833